Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                March 13, 2017

The Court of Appeals hereby passes the following order:

A17A1229. GWENDOLYN MCINTYRE v. BAKER COUNTY BOARD OF
    EDUCATION.

      Gwendolyn McIntyre filed this direct appeal seeking review of the superior
court’s order affirming a decision of the State Board of Education. An appeal from
a decision of the superior court reviewing a decision of a lower tribunal, however,
must be taken by application for discretionary appeal. OCGA § 5-6-35 (a) (1); see
also Hogan v. Taylor County Bd. of Ed., 157 Ga. App. 680 (278 SE2d 106) (1981).
Because McIntyre failed to follow the discretionary appeal procedure as required, this
appeal is hereby DISMISSED for lack of jurisdiction.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        03/13/2017
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.